DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments regarding claims 1-20 filed 06/21/2021 have been fully considered but they are not completely persuasive. 
Regarding the Lemont reference, Applicant relies on the two-per-revolution pitch controls which varies both of the blade in concert or simultaneously. Therefore, Lemont does not disclose what that Examiner alleges in the previous Office action. As for claim 9 and 10, Applicant deletes a part of the independent claim 9 to make the claims allowable.
The Examiner respectfully disagrees.    
Whether Lemont relies on the two-per-revolution pitch control or not, in cyclic pitch control, the advancing blade is pitch upwardly and the retreating blade is pitched downwardly as disclosed in column 4, lines 7-15 of Lemont. Even if the blades are acted on in concert of simultaneously, the advancing blade is pitch upward at a first time, and the retreating blade is pitched downward at the first time. As a result one of the pitches is a positive pitch and the other one of the pitches is a negative pitch. Therefore, the pitches are not equal. 
Regarding claims 9 and 10, Applicant attempts to overcome the double patenting rejection of claims 9 and 10 set forth in the previous Office action by deleting a vital part of the claim limitations. Unfortunately, the deletion introduces new matter in the claims as discussed in the rejection below. 
In addition, both Lemont and Thornton references still read on a number the amended claims as discussed below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant delete the phrase “representative of fluid pressure on the blades”, which defines the respective pressure signals, from the independent claim 9. This is also the only type of pressure signals that described in the application specification. As amended, the chords of the blades can interpreted as being established based on not only the respective pressure signals representative of fluid pressure on the blades but also based on any other respective pressure signals, including the respective pressure signals that the inventor has not considered at the time the invention is made. An example of such respective pressure signals are the respective pressure signals on a pylon of a wind turbine that the blade assembly is mounted on. Therefore, the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-28, 29 and 30, respectively of U.S. Patent No. 8,608,441. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, patent claim 22 recites almost all the limitations of application claim 1 plus the limitation of “wherein at least one blade has respective plural parts telescoping relative to each other along the chord dimension of the blade”, which can be interpreted as “the chords are movably variable”. 
As for application claim 9, patent claim 29 requires all the limitations of the application claim 9 with the narrower limitation of the chords are established based on respective pressure signals representative of fluid pressure on the blades; while application claim 9 only requires elements the chords are established based on respective pressure signals.  Thus it is apparent that the more specific patent claim 29 encompasses application claim 9.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11, 12, 14 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lemont (3,729,272).
Lemon discloses a blade assembly comprising: at least first and second blades 7 coupled to a rotor (Fig. 1), the first blade defining a first pitch at a first time, the second blade defining a second pitch at the first time, the first and second pitches not being equal (cyclic pitch; col. 2, lines 22-33), a conveyance shaft 33 holding the blades, the blades being identically configured to each other at a third time (collective pitch; col. 5, lines 55-64).
Regarding claim 12, the assembly further comprising an actuator (a swash plate; col. 4, lines 66-68) coupled to at least one blade to establish the pitch of the blade.
Regarding claim 14, no blade defining the first pitch at the first time other than the first blade (cyclic pitch).
Regarding claim 18, the pitches are based on respective angular positions of the blades with respect to the rotor (cyclic pitch).

Claims 11, 12, and 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by patent number 4,693,671 to Thornton Jr. et al. (“Thornton”). 
Thornton discloses a blade assembly comprising: at least first and second blades 30 and 32 coupled to a rotor (Fig. 1), the first blade defining a first pitch at a first time, the second blade defining a second pitch at the first time, the first and second pitches not being equal (col. 5, lines 65-68; col. 9, lines 28-41), a conveyance shaft 24 holding the blades, the blades being identically configured to each other at a third time (both have neutral pitch; col. 7, lines 62-65).
Regarding claim 12, the assembly further comprising an actuator coupled to at least one blade 32 to establish the pitch of the blade (Fig. 6).
Regarding claim 15, the first blade 30 has its chord being different from that of the second blade 32 at the first time (se annotated Fig. 1 below).
Regarding claims 16 and 17, the first blade 30 has its length being different from that of the second blade 32 at the first time (Fig. 1).


    PNG
    media_image1.png
    436
    641
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745